WiNslow, J.
The question in the case is simply a question of correct surveying. The courtis required to find the true line of division between the S. E. of the S. E. \ of section 6, and the N. E. J of the same quarter section, or (as it is called on the government plat) lot 4. The line must be found by following the principles laid down by the laws of the United States, if they be applicable. Whitney v. Detroit L. Co. 78 Wis. 240. Sec. 2396 of the Revised Statutes •of the United States provides as follows:
“The boundaries and contents of the several sections, half-sections and quarter-sections of the public lands shall be ascertained in conformity with the following principles:
“ First. All the corners marked in the surveys, returned by the surveyor-general, shall be established as the proper ■corners of sections or subdivisions of sections, wThich they were intended to designate; and the corners of half and ■.quarter sections, not marked on the surveys, shall be placed as nearly as possible equidistant from two corners which ■stand on the same line.
“ Second. The boundary lines, actually run and marked in the surveys returned by the surveyor-general, shall be established as the proper boundary lines of the sections, or subdivisions, for which they were intended, and the length of such lines, as returned, shall be held and considered as the true length thereof. And the boundary lines which *340have not been actually run and marked, shall be ascertained by running straight lines from the established corners to the opposite corresponding corners; but in those portions of the fractional townships tvhere no such opposite corresponding corners have been or can be fixed, the boundary lines shall be ascertained by running from the established corners due north and south or east and west lines, as the case may be, to the watercourse, Indian boundary line, or other external boundary of such fractional township.”
The defendants’ claim is that the line from the southeast corner of the section north to the meander post is the east boundary line of the southeast fractional quarter section, and that the meander post is the northeast corner thereof; that, the length of such boundary line being marked on the government plat as 26 chains and 93 links, that must (under subd. 2 of the section quoted) “be held and considered as the true length thereof; ” that, the actual length of such line on the ground being found to be 45 chains 78 links, the excess in distance must be apportioned, and the S. E. J of the S. E. i being represented to be a full 40 acres, of 20 chains square, its proportion of the actual distance must be found thus: As 26.93 is to 45.78 so is 20 to the east line of the parcel; which, when worked out, makes the east line of said 40 acres 34 chains in length, and establishes the north line of the parcel upon the line marked “ Graham’s Line ” upon Exhibit J.
The defendants’ case rests wholly on the correctness of this proposition. The difficulty with the contention is that the meander, post is not a corner nor the meander line a boundary. The lake (if within the quarter quarter section) is the boundary, and not the meander line or meander post. Whitney v. Detroit L. Co. 78 Wis. 240. Hence the east boundary line of the quarter section did not stop at the meander post, but ran to the lake, if the lake was within the quarter quarter section. It follows from this that though the east boundary line of the S. E. ¿ is marked on the government *341map, and the meander post must be held to fix the position of the line east and west, still such line does not terminate at the meander post, and 26 chains 93 links is not the length of the boundary line. The length of this east boundary line, therefore, was not returned by the government surveyors, and hence no case arises for the application of the provision that the length of boundary lines as returned shall be held and considered as the true length thereof.
We must therefore resort to other means to find the division line which we seek.
The plaintiffs’ land is represented as extending to the lake; hence the lake is the northern boundary, if in fact it be in that quarter quarter section. When a lake or watercourse is the boundary, we can proceed in search of that boundary until we reach the next line which divides quarter quarter sections, and there, if the lake be not reached, we must stop. Lally v. Rossman, 82 Wis. 147. This necessitates the ascertainment of the east and west quarter line of the section, which was not run through by the government surveyors to the east boundary line, because supposed to end in the lake. The west quarter post of the section is found, and both the north and south lines of the section are found. The first subdivision of the statute quoted says that “ the corners of half and quarter sections not marked on the surveys shall be placed as nearly as possible equidistant from two corners which stand on the same line.” The second subdivision says that “ boundary lines which have not been actually run and marked shall be ascertained by running straight lines from the established corners to the opposite corresponding corners ; but in those portions of the fractional townships where no such opposite corresponding corners have been or can be fixed, the boundary lines shall be ascertained by running from the established corners due north and south or east and west lines, as the case may be, to the watercourse, Indian boundary line, or other external boundary line of such fractional township.”
*342It is unnecessary here to inquire which one of these provisions is applicable to the present case. Either one of them brings the east quarter post south of the lake, and south of the meander post, as is shown by reference to the map, Exhibit J. Due east and west means a mean course between the north and south boundaries of the section, where such boundaries are ascertained and fixed. It is so held in the circulars of information issued by the general land office of the United States, June 2, 1887, December 9, 1890, and October 16, 1896, and the same rule is laid down by standard writers on surveying.
This corner being established south of the lake, the defendants’ whole contention must fail. The S. E. J of the S. E. i becomes a normal quarter, with its north line established on a mean line between the south line of the section and the east and west quarter line.
By the Court.— Judgment affirmed.